 90DECISIONS OF NATIONAL LABOR RELATIONS BOARDBillPierre Ford,Inc.andAutomobile Drivers &Demonstrators Local Union No.882, InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen&HelpersofAmerica,Independent.Case 19-CA-4020March 26, 1969DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERSBROWN AND JENKINSOn November 14, 1968, Trial Examiner StanleyGilbert issued his Decision in the above-entitledproceeding, as amended by an erratum issued onNovember 15, 1968, finding that Respondent hadengaged in and was engaging in certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision andErratum. Thereafter, Respondent filed exceptions totheTrialExaminer'sDecision together with asupporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer and finds that no prejudicial error wascommitted. The rulings are hereby affirmed. TheBoard has considered the Trial Examiner's Decision,Respondent's exceptions and brief, and the entirerecord in this case, and hereby adopts the findings,'conclusions,and recommendations of the TrialExaminer.'Respondent contendsthat,inhisconcludingfindings,theTrialExaminer has in effectfound thatBillPierre's praise of employee BoweronMonday,April 8, should be considereda condonationof any pnorallegedacts of insubordinationby Bower, and that sucha finding has norational basisAlthoughit is not entirely clear thatthe TrialExaminer wasso finding,we agree thattheMonday interview, amixture of praise andwarning, couldnotproperlybe characterized as an absolution byRespondentof any earliermisconduct by BowerWith respectto the Everett truckincident,the Trial Examinerthought itreasonable to assume thatSalesManagerHorrobinshouldhave been"pleased"with the expeditious manner in which it was handled rather thanincensed because Bower had consulted used-car managerClarke,whohandled the matter by phone,thus avoiding sending Bower and a mechanictoEverett In view of the fact thatBower's resolutionof theproblemconstituted a failure tocarry outthe instructions given him byHorrobin,and inthe context of pnor conduct by Bower thought to be in defiance ofHorrobin's authority, we do not agree that itis reasonable to assume thatHorrobin wouldhave been"pleased" by Bower'shandling ofthe Everetttruckepisode, expeditious thoughitmay have beenWe nonetheless agree withtheTrialExaminer's conclusionthat theappearanceof Bower'sunion activity during theday motivated Horrobin'sand Pierre's actions culminating in the immediate discharge of Bower thatevening.We believe thatthe evidenceamply supportsthe finding thatBower's unionactivityplayed a substantial, part in thedecision todischarge himORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby adopts as its Order theRecommended Order of the Trial Examiner, andorders thatRespondent,BillPierreFord, Inc.,Seattle,Washington, its officers, agents, successors,and assigns, shall take the action set forth in theTrial Examiner's Recommended Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASESTANLEY GILBERT, Trial Examiner- Based upon acharge filed by the Automobile Drivers & DemonstratorsLocalUnionNo. 882, International Brotherhood ofTeamsters,Chauffeurs,Warehousemen& Helpers ofAmerica, Independent, hereinafter referred to as theUnion, on May 10, 1968, as amended on June 21, 1968,the complaint herein was issued on June 28, 1968. Thecomplaint alleges that Bill Pierre Ford, Inc., hereinafterreferred to as Respondent, violated Section 8(a)(1) and (3)of the Act. Respondent, by its answer, denies that itcommitted the unfair labor practices allegedPursuant to due notice, a hearing was held in Seattle,Washington, on September 4, 1968, before the dulydesignatedTrialExaminer.Allthepartieswererepresentedby counsel at said hearing. Briefs weresubmitted by the General Counsel and Respondent withinthe time designated therefor.From my observation of the witnesses and upon theentire record, I make the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondent is aWashingtoncorporationwhichoperates a showroom and garage in Seattle, Washington,where it is engaged in the sale and service of new and usedautomobiles. During the year preceding the issuance of thecomplaint, a representative period, Respondent, in thecourse and conduct of its business, sold and distributedproducts valued in excess of $500,000 and purchasedgoods and materials valued in excess of $50,000 whichwere transported to it in interstate commerce directlyfrom points outside the State of WashingtonAs is conceded by Respondent, it is, and at all timesmaterialhereinhasbeen,anemployer engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act.II.THE LABORORGANIZATION INVOLVEDAs is conceded by Respondent, the Union is, and hasbeenat all times material herein,a labororganizationwithin themeaning ofSection 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESPrior to June 1966, salesmen employed by Respondenthad been represented by the Union. In June 1966, adecertificationelectionwas held and the Union wasdecertifiedasthebargainingrepresentativeofRespondent's salesmen.175NLRB No. 14 BILL PIERRE FORD, INC.91On Monday, April 8, 1968, William Pierre, president ofRespondent, announced a change in the compensation ofsalesmen which they believed would cause a decrease intheir commissions.'Following the announcement, there were discussionsamong the salesmen as to the advisability of having theUnion again represent them On April 9, Richard Bowerand a fellow salesman by the name of Ewing approachedJoseph Crandell, also a salesman, and asked him if he wasstilla dues-paying member of the Union. When he saidthat he was, they asked him to call a union representativeto determine what would be required to have the Unionagain represent the salesmen. He called Jim Clark, thesecretary-treasurer of the Union, and obtained suggestionsfrom him as to the procedure to be followed. According tohisuncontradictedand credited testimony,Crandellinformed Ewing and Bower on Wednesday, April 10, thathe had made arrangements for the salesmen to meet Clarkthe next day to sign authorization cards Bower crediblytestified that he then talked to all but two' of the 14 or 15other salesmen to determine how they felt about theUnion and told them about the meeting to be held thefollowing day with the union representative.Crandell testified that about 2 o'clock in the afternoonof April 10, he had a conversation with William Horrobin,general salesmanager for Respondent. Following isCrandell'suncontradicted and credited testimony withrespect to their conversation:A. Mr. Horrobin told me that I had been pinpointedor that it had been indicated to him that I was active inthe dissension movement, and that knowing me for somany years as a friend, he wanted to say to me, "Backoff,don'tmake waves, I like you, I wouldn't wantanything unpleasant- " I am putting my own wordsto this, because I don't know, but the intimation was,"I don't want anything unpleasant to happen to you, Iwant to continue to work with you."Q.What did you say then?A. It's pretty hard not to take a stand, because thereisno doubt in anybody's mind I am one of the fewdues-payingmembers in the Union, that is, in thisstore, and that I firmly believe in organization, and thatIwill continue to believein it,although I promised Mr.Pierre to make no overt act towards organizing thestore, and I don't believe that I have.Q.What, if anything, did Mr. Horrobin say afteryou said that to him?A He said keep up the good work, kiddingly,friendly-like, it was a friendly conversation, it wasn't athreatening conversation, and a friendly "Get back inthere and pitch, and go on about your business."'Crandell further testified without contradiction and histestimony is credited that at the time of the decertificationof the Union (June 1966) he told Pierre that he was aunion man and assured him that he would not do anythingto organize the store; and that on April 11, 1968, Pierrecalled him into his office and had a conversation with himinwhich heagainassured Pierre that he would make nomove toward organizing for the Union'Although there is some contention in the record that the change wouldnot have caused a decrease,it is clear that the salesmen believed it wouldand it is immaterial to the issues in these proceedings whether or not theirbelief was well founded'One being the son of Pierre and the other Ernest Walker, who wasaway from the showroom until early eveningof that day'This testimony is considered herembelow in the Concluding Findings asto whether it establishes an independent violation of Section 8(a)(1) of theActCrandell also testifiedwithout contradiction,whichtestimony is credited, that at a meeting of the salesmen onFriday,April 12, Pierre stated to them "that anysalesman that needs a union for a backbone isn't worthhis salt, and he more or less had contempt for the factthat we would even bother with such an organization whenhe felt that we didn't need it."About 5:30 in the afternoon of April 10, Horrobincalled Pierre at his home and arranged to stop by to seehim. Since early in the morning of that day, Pierre hadbeen away on a fishing trip, and apparently he returnedshortly before Horrobin called. Bower testified that heoverheardHorrobin talking on the phone to Pierre atabout 5:30 p.m , (there was only a partition between himand Horrobin). His testimony as to what he overheardHorrobin say is as follows:A. First thing I recall, he said, "Mr Pierre." Therewas a pause, as far as I can tell, then he said, "Wehave trouble down here. I had better stop on my wayhome and see you." Thisisasbest as I can recall theconversationThis testimony is credited. Although Horrobin testifiedthat he only asked Pierre if he was home and told himthat he would be by to seehim, it is reasonable to assumethat he gave Pierre an explanation of why it was urgentthat he see him that eveningAccording to Horrobin, he had some difficulty withBower in the morning. Horrobin's testimony with respecttheretois asfollows:He asked me to get a couple of mechanics and go uptoEverett and fix his truck. I didn't agree that weshould let two mechanics leave the store, so I askedhim to go up with one of themechanicsto find outwhat the problem was with the truck and for him totake the truck and go on upand seehis customer andsell it.He didn't want to do that, didn't want to leavethe show room. He wanted to stay right there on theshow room and wait for something to happen. Wherethere is a prospect, thereis somemoney, and I like tosell cars, so I suggested that he go and he didn't wantto go So we got in a little bit ofa hassle, andIadvisedhim that Iwas runningthe sales department and nothim, and he must do what I say. This is one of thenumerousones, but this happened the day of the tenthof April.Bowertestified to substantially the same facts about astalled truck in Everett, but placed the date at 4 or 5 daysprior to the day of his discharge. He further testified,which testimony is credited, that he talked to Bill Clarke,managerof the used car department, about the truckproblem. Clarke realized thatthe reasonfor the truckstalling was that the truck had two gas tanks and gas hadbeen put in the wrong tank. Clarke resolved the problemby making a telephone call andgivinginstructions to putgas in therighttank.Horrobin testified that he"probably" learned that Clarke had taken care of thetruck problemaround5:30 that afternoon, that Clarkeexplained what had caused the problem and informed himthathe had taken care of it by telephone. Horrobintestified that this problem was not the reason he calledPierre.His testimony as to whatcaused himto do so is asfollows:A.Well, he [Bower] was walking around the showroom sort of poutingand snarlingatme, and upset,and I think he had a feeling that he'd achievedsomethingthat I couldn't handle for him.Q. Did Mr. Bower in the course ofdoingwhat youjust described say any words to you? 92DECISIONS OF NATIONAL LABOR RELATIONS BOARDA I can't remember Words are sometimes moreimportant than snarling and poutingQ So it was the snarling and pouting that causedyou to try to reach Mr. Pierre, is that right9A. This was the culmination of the other things thathad been brought up today, the fact that he did nothandle himself, with the truck that another salesmanand he had a split on and I had to chat with about that,and he didn't want to go get a truck because he didn'twant to leave the store, and the fact that he didn'tcooperate and want to go down and work the othershow; this is the culmination of things.Pierre testified that when Horrobin came to see himthey talked about Bower's lack of cooperation andreviewedseveralincidentsevidencingBower'suncooperative attitude. The first occurred approximately 2weeks previously when the salesmen were to draw strawsto determine which two would attend an automobile showand Bower stated that he had no intention of going.However, some other salesmen drew the assignment.Another incident was a refusal by Bower to pick up atruck that had some body work done on it, and the thirdincident involved the stalled truck in Everett 'Pierre was asked by General Counsel whether he hadhad any knowledge of union activity going on among thesalesmen.Pierre testified that he heard about it fromHorrobin during their conversation at his (Pierre's) homePierre also admitted that Horrobin expressed a belief thatBower "was among those who were instigating the union "About 7.30 that evening, Pierre went to the showroom.He testified that he called Walker into the office beforetalking to BowerHis reason therefor was stated asfollows:A Mr. Walker has been with me for 21 years He isthe senior salesman of this group, and I think he hasthe respect of all this group. So I came and asked himwhat was happening to Dick Bower, why was all thiscoming upWalker testified as to his conversation with Pierrewhich testimony is credited and may be summarized asfollows-Pierre told him that he wanted to talk to himabout Bower "not wanting to cooperate"; they agreedBower was a wonderful salesman;' Pierre asked him if heheard anything about any union activities to which hereplied that he had been out of town, Pierre asked "ifBower was causing friction and wanted to know if it wasanything to do with the union activities" to which hereplied that he did not know; Pierre asked him if Bowerwas the instigator of the union activities to which hereplied that he did not know; and Pierre stated that hehad heard from other people "that Bower was theinstigatorof the activities of the Union."'After his conversation withWalker was concluded,Pierre called Bower into his office Bower's version oftheir conversation is as follows:A. I walked in the door. He said, "I am going togive you your letter of recommendation."' This tookme a little by surprise, and I said, "Why?" Then he'There appears to be no contradiction in the record as to the fact thatthese three incidents occurred except there is a conflict as to whether theEverett truck incident occurred on April 10 or some days before that (asclaimed by Bower)In view of the resolution of the issues in this case, itappears unnecessary to resolve this conflict (as to the date of the Everettincident)'It appears that, for a considerable period of time prior to his discharge,Bower was Respondent's top salesmanThis testimony is considered herembelow in Concluding Findings as towhether it establishes a violation of Section 8(a)(l)brought up the fact that I had refused to go down tothe camper show and that I had had some troubleabout a truck,and I reminded him that I thought thiswas ironed out yesterday.Besides that,Ihad had notrouble as far as a truck goes, it really wasn'tmy job. Ireminded him that he better call Mr. Clarke, the salesmanager, to get his facts straight,because the factswere all messed up He sat down at his desk andfumbled through the little telephone pad for a moment,then he said,"Well, I can'tfind his number right now "He said,"Go on outside and I'll call you back." So IdidQ. And how long did you remain outside?A. Probably ten minutesQ. What happened then?A. He called me back into his officeQ. Was anyone there when you got back?A No.Q Tell us as best you can remember what he saidand what you said thenA. He said,"Iam going to let you go anyway " Ishrugged my shoulders and walked out He said, "Godeliver your truck "Pierre's version of the conversation is as follows.A. . . I told Dick that this just couldn't go on likeitwas, I mean,that it is insubordination and defyingthemanagement,that we dust couldn'thave any. Theywould have to get on the team or not on the team, andas far as I am concerned,Ithink that he should leave.He said, "I think you are firing the wrong man." Thoseare the exact words he used.So then I excused him,and I went to the telephone and called up Mr Guyetteand asked him if he had heard anything in regard toDick Bower not getting along with the management Hesaid yes, he had, that Mr Bower had told him that theyhad one or two people to go, and that Mr. Horrobinhad to leave or he'd have to leave, that they couldn'tget along.So I told Dick that he was discharged.Q Before telling Mr Bower that he was dischargedand after you called Mr.Guyette, did you ask Mr.Bower whether he in fact had said that either Horrobinhad to go or he would go9A No, I didn't.Q You didn'task for his version of that?A. No.It appears that Bower understood that Pierre was goingto call Clarke when he, Bower, was asked to step out ofthe office.Italso appears from the testimony of Pierreand Guyette that Pierre, in fact,calledGuyette, andGuyette corroborated Pierre's testimony that he toldPierre, Bower had stated either that he or Horrobin "hadto go." On the other hand,Bower testified that he hadnever made the statement that"eitherHorrobin goes or Igo " While Bower appeared to be a convincing witness,Guyette was also convincing and, in the circumstances, itisconcluded that Bower probably failed to recall makingsucha statement to Guyette.There is no materialcontradiction in the testimony of Bower and Pierre about'It appears that on Monday, April 8, after Pierre announced the changeincompensation for the salesmen,Bower went to Lawrence Guyette,businessmanagerofRespondent,andaskedforaletterofrecommendationGuyette asked him if he was going to resign and heeither said,"No," or stated nothing Two hours later Pierre called himinto his office and asked him why he wanted a letter of recommendationHe told Pierre that he wanted it in case he was going to cut the salesmen'spay again It appears that Bower was using the device of requesting a letterof recommendation to protest the change in the compensation of thesalesmen BILL PIERRE FORD, INC.their conversation except as to whether there was mentionof calling Clarke. Since the Everett truck episode wassupposedly the final act of insubordination which Pierreindicatedprecipitated the discharge and Clarke wasinvolved in it, it is deemed likely that a call to Clarke wasmentioned.Pierre testified that he made up his mind to fire Bowerwhen Guyette told him that Bower had stated that eitherhe or Horrobin had to leave However, according toWalker's credited testimony, it appears that Pierre hadmade up his mind before he talked to Bower or GuyetteBower testified that about 9.30 or 10 p.m., on April 11,the day after he was discharged, Pierre called him at hishome. The following is his uncontradicted and creditedtestimony of their conversation:A The best I can recall, he said, "I understand youhad a meeting up at your house " And I believe I said,"Yes."The other thing I recall, "So you thought you couldget the damn Union in here," he said, "I thought youwere ready for a change." The only thing I could thinkof to say was that I felt he had infringed on one of mybasic rightsThen he said, "You don't have much to say, doyou?" I said, "No," and he hung up.Concluding Findingsin its brief,Respondent contends that Bower wasdischargedfor insubordination, thatRespondent hadsufficient cause for his discharge after two prior warningsRespondent dismisses his union activity as a merecoincidence, apparently disregarding Pierre's admissionthat Bower's union activity did have a "small bearing" onhisdecision to discharge Bower. No purpose would beserved in attempting to resolve whether this admission wasprompted by his candor or by an attempt to simulatecandor (in admitting that the motive for the discharge wastainted,butminimizing the extent to which it wastainted), since it is concluded that the record reveals thatBower's union activities reasonably was the prime factorin Pierre's decision to discharge himTrue, there were two acts of insubordination prior tothe day of his discharge (assuming that the third act ofinsubordination with respect to the Everett truck episodeoccurred on the day of the discharge). However, therecordrevealsthaton the- Monday preceding thedischarge,April 8, Pierre admittedly praised Bower indiscussingwithhimhisrequestforaletterofrecommendation. Therefore, it appears, if Respondent'scontentionwere accepted that Bower's insubordinationcaused his discharge, that the precipitating event was theEverett truck episode.According to the record, Bower refused to obeyHorrobin's order to go to Everett about 10 o'clock thatmorning. It appears that Horrobin did not concernhimself further about the truck and did not learn until5 30 p m. that Clarke, the used car manager, had handledthe problem by telephone, thus avoiding the necessity ofsending Bower and a mechanic to Everett. Instead ofbeing satisfied that the matter had been efficientlyhandled,Horrobin,according to his testimony, wasincensed by the fact that Bower had gone behind his backand consulted Clarke. It appears reasonable to assumethat, as general sales manager, Horrobin would have beenpleased at the expeditious manner in which the problem ofthe stalled truck had been resolved, instead of beingincensedFurther, it appears most unlikely that Horrobin93would have used the Everett truck episode as a basis forcomplaint to Pierre, since it indicated that Bower handledthe matter more intelligently than Horrobin attempted tohandle it. It is noted that, when Pierre first testified aboutthe Everett truck episode, he could not remember who hadreported it to him Also, it is deemed most unlikely thatthe episode would have so disturbed Pierre that he founditnecessary to rush down to the showroom at 7 30 in theevening after a long day of fishing. The truck episodeappears far too flimsy to have caused the urgency inHorrobin's consultationwithPierreand in Pierre'simmediate visit to the showroomIt is concluded that the appearance of union activityduring the day is the only reasonable explanation for theurgency of Horrobin's and Pierre's actions culminating inthedischargeofBowerAs indicated above, thatafternoonHorrobin spoke to Crandell about the unionactivity and told him not to "make waves," indicatingthat something unpleasant would happen to him if he didengage in any union activity. Although Crandell testifiedthat this was a friendly conversation, it was nonethelesscoercive, for in it Horrobin clearly conveyed the messagethat if Crandell engaged in any union activity he wouldmeet with some economic reprisal Therefore, this conductwas violative of Section 8(a)(l) of the Act, and indicatesthatHorrobin was disturbed by the advent of unionactivityIt is noted that Pierre admitted that Horrobin informedhim on the evening of April 10 at his home of the unionactivity and told him that he believed that "Bower wasamong those who were instigating the union." Pierreimmediately proceeded to the showroom and upon hisarrivalcalledWalker into his office.Walker crediblytestified that Pierre asked him if he knew who was causingthe union activity and whether it was Bower who was theinstigator.When Walker replied that he did not know,Pierre stated that he had heard that Bower was theinstigator. It appears that at the time he talked to Walker,Pierre had already made up his mind to discharge Bower,because he stated toWalker, according toWalker'scredited testimony, that he thought he would let Bower go"because of cooperation, that Horrobin and he had had atalk about it."' Although this interrogation of Walker wasthesingleinstanceof interrogation in the record,nevertheless it cannot be considered isolated and of littlecoercive effect in view of its close relationship to thedischargeofBower immediately subsequent theretoTherefore, it is concluded that this interrogation ofWalker was unlawful within the meaning of Section8(a)(l) of the Act Further, it indicates that Pierre wasvery concerned about the activity on behalf of the Unionand that he was attempting to verify his information thatBower was the instigator.In view of the foregoing, it appears that Bower's acts ofinsubordination were neither the sole nor the significantreasonsforthedecision to discharge Bower It isconcluded that Bower's union activity was the primaryreasonThisconclusion is further substantiated byBower's credited testimony of the telephone conversationhe had the following night with Pierre. As set forth above,Pierre called him and taunted him with the statement "soyou thought you could get the damn Union in here." Theconclusionthatthedischargewasdiscriminatorilymotivated appears to be further warranted by the evidenceAs indicated above, Pierre testified that he did not make up his mind todischarge Bower until he called Guyette during his subsequent conversationwith Bower 94DECISIONS OF NATIONAL LABOR RELATIONS BOARDof Respondent's animosity toward the Union, particularlyPierre's speech to the salesmen on Friday, April t2, inwhich he spoke in derogatory terms about any salesmanwho needed a union for a "backbone.'"Thus, it is concluded that Bower's discharge wasviolative of Section 8(a)(3) and (1) of the Act.IVTHE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe unfair labor practices of Respondent set forth inSection III above, occurring in connection with itsoperations set forth in Section 1, above, have a close,intimate and substantial relation to trade, traffic andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow thereofV THE REMEDYIthaving been found that the Respondent engaged incertain unfair labor practices, it will be recommended thatitcease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.Ithaving been found that the Respondent dischargedRichard Bower in violation of Section 8(a)(3) and (1) oftheAct, it will be recommended that Respondent beordered to offer Bower immediate and full reinstatementto his former or substantially equivalent position withoutprejudice to his seniority or other rights and privileges andmake him whole for any loss of pay he may have sufferedas a result of the discrimination against him by paymentto him of a sum of money equal to that which he wouldhave earned from the date of discharge to the date ofreinstatement, less his net earnings during such period, inaccordancewiththeformulaprescribed inF.W.WoolworthCompany,90NLRB 289, together withintereston such sum, such interest to be computed inaccordance with the formula prescribed in IsisPlumbing& Heating Co,138 NLRB 716.Based upon the foregoing findings of fact and upon theentire record in the case, I make the following-CONCLUSIONS OF LAW1.Respondentisanemployer engaged in commercewithin themeaningof Section 2(6) and (7) of the Act.2.The Union is a labor organization within themeaningof Section 2(5) of the Act.3.Respondent threatenedJosephCrandellwitheconomic reprisal should he engage in activities on behalfof the Union in violation of Section 8(a)(1) of the Act.4.Respondent, unlawfully interrogated ErnestWalkeras tounionactivities of fellow employees in violation ofSection 8(a)(1) of the Act.5.Respondent discharged Richard Bower for activitieson behalf of the Union in violation of Section 8(a)(3) and(1) of the Act.RECOMMENDED ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, and upon the foregoingfindings of fact, and conclusions of law, and the entirerecord in this case, it is ordered that Bill Pierre Ford,Inc., its officers, agents, successors, and assigns, shall:'From Crandell's credited testimony set forth heremabove1.Cease and desist from(a)Threatening employeeswitheconomic reprisalshould they engage in -activities on behalf of AutomobileDrivers& Demonstrators Local Union No 882,InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen & Helpers of America, Independent, orany other labor organization(b)Unlawfully interrogating employees with respect toactivities on behalf of the Union.(c)Discriminating in regard to the hire and tenure ofemployment or any term or condition of employment ofany employee for engaging in activities on behalf of theaforesaid Union, or any other labor organization.(d) In any other manner interfering with, restraining, orcoercing employees in the exercise of their right to engagein,or to refrain from engaging in, any or all of theactivities specified in Section 7 of the Act, except to theextent such right may be affected by an agreementrequiringmembership in a labor organization as acondition of employment, as authorized by Section 8(a)(3)of the Act, as modified by the Labor-ManagementReporting and Disclosure Act of 19592.Take the following affirmative action which isdesigned to effectuate the policies of the Act:(a)Offer to Richard Bower immediate and fullreinstatement to his former or substantially equivalentposition without prejudice to his seniority, or other rightsand privileges, and make him whole for any loss he mayhave suffered by reason of his discharge in the mannerand to the extent set forth in the section entitled "TheRemedy."(b) Notify Bower if he is presently serving in the ArmedForcesof the United States of his right to fullreinstatement upon application in accordance with theSelective Service Act and the Universal Military Trainingand Service Act, as amended, after discharge from theArmed Forces.(c)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records and reports and all other records necessaryor useful to determine the amount of backpay due underthe terms of this Recommended Order.(d) Post at its place of business in Seattle, Washington,copiesof the attached notice marked "Appendix.""Copies of said notice, on forms provided by the RegionalDirector for Region 19, shall, after being duly signed bytheRespondent's authorized representative, be posted bytheRespondent immediately upon receipt thereof andremain posted for a period of 60 consecutive days fromthe date of posting, in conspicuous places, including allplaces where notices to employees are customarily posted.Reasonable steps shall be taken by the Respondent toinsure that said notices are not altered, defaced or coveredby any other material.(e)Notify the Regional Director for Region 19, inwriting, within 20 days from the date of this Order, whatsteps have been taken to comply herewith.""In theevent that this RecommendedOrderbe adopted by the Board,the words "a Decisionand Order"shall be substituted for the words "theRecommendedOrder of aTrial Examiner"in the notice In the furtherevent that the Board'sOrderbe enforced by a decree of a United StatesCourt of Appeals,the words"aDecree of the UnitedStates Court ofAppeals, EnforcinganOrder" shall be substituted for the words "aDecision and Order.""In the event that this RecommendedOrderbe adopted by the Board,this provision shall be modified to read"Notify saidRegional Director, inwriting,within 10 days from the date of this Order,what steps theRespondent has taken to comply herewith " BILL PIERRE FORD, INC.95APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the RecommendedOrder of a TrialExaminerof theNational Labor Relations Board and inorder to effectuate the policiesof theNational LaborRelationsAct,asamended,we hereby notify ouremployees that-WE WILL NOTdischarge any of our employees orotherwise discriminate in regard to their hire of tenureofemployment,orany terms or conditions ofemployment,becausetheyhave engaged in activities onbehalfof AutomobileDrivers&Demonstrators LocalUnionNo882,InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen&Helpers ofAmerica, Independent,or any other labor organization.WE WILL NOT threatenemployees with economicreprisalshould they engage in activitieson behalf of theaforesaid union or any other labor organization.WE WILL NOTunlawfully interrogate employees as totheir union activities or union activitiesof their fellowemployees.WE WILL NOTin any other manner interfere with,restrain,or coerce employees in the exercise of theirright to engage in, or to refrain from engaging in, anyor all of the activities specified in Section7 of the Act,except to the extentthatsuch rightmay be affected byanagreementrequiringmembership in a labororganizationasaconditionofemployment,asauthorized in Section 8(a)(3) of the Act, as modified bythe Labor-Management Reporting and Disclosure Actof 1959.WE WILL offerRichard Bower immediate and fullreinstatement to his former or substantially equivalentpositionwithout prejudice to his seniority or otherrights and privileges previously enjoyed by him, andmake him whole for any loss of earnings he may havesuffered by reason of the discrimination against him.BILL PIERREFORD, INC.(Employer)DatedBy(Representative)(Title)Note.We will notify Richard Bower if presently servingin theArmed Forces of the United States of his right tofull reinstatement upon application in accordancewith theSelective Service Act and the Universal Military Trainingand Service Act, as amended, after discharge from theArmed Forces.This notice must remain posted for 60 consecutive daysfrom the date of posting, and must not be altered,defaced, or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions they may communicatedirectlywith the Board's Regional Office, RepublicBuilding,10thFloor,1511ThirdAvenue,Seattle,Washington 98101, Telephone 583-7473